internal_revenue_service number release date index number ------------------------ -------------- -------------------------------- ----------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b04 plr-104129-16 date august ---------------------------------------------------------- -------------- ----------------- ------------------- ------------------- -------------------- -------------------- ------- ------- ------------------------------------------------------------------------------------ --------------------------------------------------------------------------- ------------------------ --------------------- taxpayer state date a date b date c date d date e year year irrevocable_trust individual tax professional dear ----------------- this letter is in response to taxpayer’s request pursuant to sec_301_9100-3 of the procedure and administration regulations requesting an extension of time to make the election under sec_831 facts taxpayer represents that it was formed as a corporation on date a of year under the laws of state and licensed as an insurance_company in state on date b of year to provide property and casualty insurance coverage taxpayer commenced operations as an insurance_company upon receipt of its insurance license taxpayer represents that it qualifies as a property and casualty insurance_company under part ii of subchapter_l of the internal_revenue_code all of taxpayer’s stock is owned by trust individual is taxpayer’s president plr-104129-16 taxpayer filed a timely request for extension of time to file its form 1120-pc u s property and casualty insurance_company income_tax return for the tax_year ending on date c of year which extended the due_date for filing the tax_return to date d of year taxpayer sent its financial information to its external business administrator for the purpose among other things of coordinating the preparation of the tax_return with tax professional for taxpayer taxpayer’s return_information was then sent to individual taxpayer’s president for review and approval individual forwarded the return_information to tax professional for preparation of the tax_return taxpayer relied upon tax professional to timely prepare the return and send the return to individual for execution and filing unfortunately due to oversights at tax professional’s office the return was not prepared in time for taxpayer to file its tax_return within the due_date which would have contained the timely filed sec_831 election statement shortly thereafter the return was filed on date e of year which attached a sec_831 election statement taxpayer represents that it acted reasonably and in good_faith with respect to the matters set forth in the ruling_request it failed to make a timely sec_831 election because after exercising reasonable diligence taking into account the experience of taxpayer’s president as regards insurance tax matters and complexity of the return and issue at hand taxpayer was unaware of the necessity for making the election for the tax_year ending on date e of year taxpayer had reasonably relied on a qualified_tax professional with respect to such matters furthermore the tax professional on which the taxpayer’s president regularly relies did not advise taxpayer to make the election until after the filing deadline for a form 1120-pc had passed taxpayer represents that granting relief will not result in a lower tax_liability than it would have had if it had filed the sec_831 election timely ruling requested taxpayer requests a ruling that in accordance with sec_301_9100-1 and sec_301_9100-3 taxpayer is granted a reasonable period of time to make the election to be subject_to the alternative_tax provided in sec_831 for the taxable_year ending on date c of year law and analysis sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company however sec_831 allows certain small companies to elect to be subject_to tax on their taxable_investment_income only the election applies to the plr-104129-16 taxable_year for which the company made it and as long as the company continues to qualify for all subsequent taxable years unless revoked with the consent of the secretary the time and manner to make the sec_831 election is not prescribed by statute but rather is prescribed by sec_301_9100-8 pursuant to sec_301_9100-8 the election is to be made by the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is to be effective by attaching a statement to the tax_return containing the information specified in sec_301_9100-8 accordingly the sec_831 election is a regulatory election sec_301_9100-1 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory or statutory election sec_301_9100-2 does not provide relief for a taxpayer to make an election under sec_831 for any of the years for which relief is sought sec_301_9100-3 provides that a request for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that it acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if it i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is deemed not to have acted reasonably and in good_faith if it plr-104129-16 i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election based solely on taxpayer’s representations and the additional information required under sec_301_9100-3 taxpayer qualifies for an extension of time to make the election under sec_831 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government ruling accordingly under sec_301_9100-3 taxpayer is granted an extension of time until days following the date of this letter to make the election provided by sec_831 effective beginning for the tax_year ending on date c of year and all subsequent years provided taxpayer continues to qualify under sec_831 and unless revoked with the consent of the secretary the election should be made in a written_statement filed with the appropriate service_center a copy of this letter should be attached to the sec_831 election a copy is enclosed for that purpose caveats the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by plr-104129-16 an appropriate party this office has not verified any of the material submitted in support of the ruling_request and it is subject_to verification on examination except as provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspect of this or other transactions or item_of_income of taxpayer specifically no ruling is made as to whether taxpayer qualifies as an insurance_company under sec_831 and granting the extension under sec_301_9100-1 should not be construed as a determination that taxpayer is eligible to make the election provided by sec_831 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely alexis a macivor branch chief branch financial institutions products
